Citation Nr: 1735126	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right-eye disability.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from February 1952 to January 1954, for which service he received the Korean Service Medal with one bronze star and the Medical Badge. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was remanded by the Board in July 2014, May 2015 and May 2016 for further development.  The matter is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.


FINDING OF FACT

The evidence does not support findings indicating that the Veteran sustained an eye injury or disease due to any occurrence or event related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right-eye disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

In addition, the Board is satisfied that VA has complied with the directives of its previous remands.  Specifically, in compliance with the Board's instructions to perform and exhaustive search to obtain April 1956 clinical records from the San Patricio VA Hospital pertaining to the Veteran's April 1956 treatment, the AOJ requested those records from San Juan VA Medical Center.  Upon being informed that a search of inactive files had produced no records or evidence of treatment in 1956 for the Veteran in the San Juan VA system, the AOJ in turn informed the Veteran by letter, dated September 14, 2016.  The AOJ stated that they had contacted the above facility and had received a negative response.  The AOJ further stated that all efforts to obtain the records had been exhausted and it had determined that further attempts would be unsuccessful. 

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

The Veteran's DD Form 214 includes information reflecting that he served in combat in Korea.  The Board in its May 2016 remand has acknowledged that the Veteran served in combat and is entitled to consideration of his claim under the relaxed evidentiary standards in 38 U.S.C.A. § 1154(b).  

However, the provisions of 38 U.S.C.A. § 1154 (b) do not allow a combat veteran to establish service connection with lay testimony alone, does not create a presumption of service connection and do not link the service problem etiologically to a current disability, per se.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  The Veteran is still required to meet the evidentiary burden of service connection and whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Any service connection otherwise deemed achieved can nonetheless be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (b).



Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that during service he sustained a right-eye injury from a shell fragment, resulting in his current right-eye disability.  The Veteran further argues that the symptomatology of his disability is chronic and continual from military service until now.  He adds that there is no preponderance of the evidence that stands against his claim, the evidence is evenly balanced and any reasonable doubt should be resolved in his favor.

Right-eye Disability 

Service treatment records (STRs) indicate that the Veteran's eyes at his induction examination in January 1952 were noted as normal.  J 1 "correction was noted. Service treatment records further indicated that while in June 1952 the Veteran reported for treatment when his face was burned by a flash of flame from the ignited gasoline he was using as an accelerant to burn ration boxes.  His burns were first degree and required a prescription of penicillin and other medications.  However, the treatment notes make no mention of damage to either of the Veteran's eyes.  Later that year in November, the Veteran complained of blurred vision, seeing circles when looking directly at light and the treatment note appears to indicate that the Veteran had the sensation of granulated particles in his eyes.  Upon physical examination, the provider noted  irritation and prescribed a wash of the eyes with a one percent boric acid solution.  
 
STRs further reveal that at the Veteran's January 1954 separation examination his eyes were normal, both eyes were noted at 20/20 distant vision and J-1 for near vision (the Jaeger score equivalent to 20/25 vision).  This is the same finding that was made on entrance examination.

More than two years after separation from service, treatment records, include the Veteran's April 1956 treatment notes for a penetrating wound of his right-eye cornea.  He was diagnosed with a foreign body in his right eye with an ulceration of the cornea. The Veteran remained in the hospital and was discharged six days later.  No other history or findings are recorded.

Bilateral nasal pterygia were noted on VA examination in 1973, without history or complaint.  No other eye pathology was noted.

Upon submitting a claim to VA for his right-eye disability, the Veteran underwent a VA examination in November 2014.  The VA examiner diagnosed the Veteran with senile cataracts, both eyes; dry age-related macular degeneration; peripheral corneal scar, right eye; blepharitis; nasal pterygium, both eyes; and dry eye.  

The November 2014 VA examiner opined that the Veteran's eye disabilities are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that the Veteran's loss of vision is due to senile cataracts (dry age-related), macular degeneration and refractive error.  She added that the Veteran's symptoms are due to blepharitis (swelling or inflammation of the eyelids) and dry eye.  The November 2014 VA examiner noted that the Veteran has a peripheral corneal scar in the right eye, but not near the visual axis and, therefore, not causing a decrease in visual acuity.  She similarly observed that the Veteran has atrophic nasal pterygia (tissue growth on the cornea of the eye) in both eyes, but again stated that that the growth is not near the visual axis and does not cause a decrease in visual acuity.

In further opining on the likely etiology of the Veteran's eye disabilities, the November 2014 VA examiner considered whether it is at least as likely as not (a 50 percent or better probability) that they were incurred during the Veteran's active service, to include as related to complaints of burns and/or blurred vision.  She concluded that the April 1956 penetrating wound of the cornea of the right eye is most probably responsible for the right-eye corneal scar detected in a slit-lamp examination.  The November 2014 VA examiner explained that this wound to the eye was first reported in April 1956, over two years after separation from service, and was not incurred in service.  She repeated that it does not cause a decrease in visual acuity.  

In regard to the Veteran's other eye disability of senile cataracts, the November 2014 VA examiner stated that they are age-related, not secondary to service and not related to burns or blurred vision while in service.  As for the Veteran's blepharitis, dry eye, nasal pterygium, and dry age-related macular degeneration, she similarly concluded that they are not secondary to service and not related to burns or blurred vision while in service.  In particular, the November 2014 VA examiner observed that, although the Veteran was diagnosed with irritation in his eyes in service in November 1952, there was no mention of blepharitis, pterygium or dry eye.  She further observed that there was no mention of eye complaints, diagnoses or sequela when the Veteran was treated for the flash burn to his face.  The November 2014 VA examiner noted that the Veteran's separation examination indicated 20/20 in both eyes for far vision, J-1 for near vision and no mention of ocular conditions.

Upon remand by the Board in May 2015, the November 2014 VA examiner was directed to provide an addendum opinion as to what is the likely etiology for the Veteran's April 1956 right-eye corneal scar.  The examiner was specifically to address whether is it at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's active service, to include as due to a flash burn injury to the face and the Veteran's claim of a shell-fragment injury.

In a September 2015 addendum opinion, the November 2014 VA examiner opined the Veteran's corneal scar of the right eye is most likely due to the April 1956 right-eye corneal penetrating wound.  She opined that the Veteran's right-eye peripheral corneal scar is less likely as not (less than a 50 percent probability) related the Veteran's active service.  

She explained that it would be mere speculation to relate the history of the trauma of the right eye without any evidence in the  STRs.  However, she added that there is no mention on of the above in the Veteran's separation examination and the corneal wound was diagnosed two years after separation.  The November 2014 VA examiner noted that in the Veteran's examination for his flash burn injury, there was no mention of ocular sequela.  She further noted that the January 1954 separation examination stated the Veteran's eyes to be normal and his uncorrected vision was recorded at 20/20 and J-1 in both eyes.   

In a subsequent December 2015 addendum (associated with the Legacy Content Management Documents electronic file), the November 2014 VA examiner once again opined that the most likely etiology for the Veteran's right eye corneal scar is the April 1956 injury involving the foreign body found in his right eye, with the ulceration of the cornea.  She opined that the Veteran's right-eye peripheral corneal scar is less likely as not (less than a 50 percent probability) related the Veteran's active service. 

The November 2014 VA examiner further opined that the June 1952 flash burn to the face is less likely to have caused corneal scar in the right eye and explained that there was no mention of foreign a body in the Veteran's eyes, no mention of sequela or latter ocular complaints in his STRs and the possibility of having had the corneal foreign body since the Veteran's in-service active duty for over two years without having had it removed is very unlikely.  She added that the Veteran's January 1954 separation examination stated his eyes to be generally normal, with uncorrected vision for far 20/20 in both eyes and the equivalent for near vision.  She further added that is very unlikely to have a normal examination and exhibit no complaints with a metallic foreign body in the cornea.

Another examination was conducted in September 2016 and another opinion rendered, as directed by the Board's May 2016 remand.  The September 2016 VA examiner diagnosed the Veteran with bilateral senile nuclear sclerosis; bilateral pterygia; bilateral age-related macular degeneration; and right-eye corneal scar.  

The September 2016 VA examiner opined that the Veteran's eye disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that the foreign body removed from the eye in April 1956 is most probably the cause of the corneal scar on the right eye.  She further explained that the scar does not cause the Veteran's eye disability since it is located on the peripheral cornea and not on the visual axis; therefore, it is not impairing the Veteran's vision.  The September 2016 VA examiner added that since the Veteran was discharged from active service in January 1954, it is not likely that the right-eye corneal scar was incurred while in service.

In regard to the June 1952 flash burn injury to the Veteran's face, the September 2016 VA examiner observed that there is no mention or medical evidence of eye injury or eye complaints due to the flash burn.  She added that when the Veteran was released from service in January 1954, there was no diagnosis of an eye condition and both eyes were recorded to be normal, with uncorrected visual acuity to be 20/20 at a far distance and J-1 at near distance.

The September 2016 VA examiner further opined that the other diagnoses she made upon examination are not due to the corneal scar on the right eye.  Specifically, bilateral nuclear sclerosis and bilateral macular degeneration are age-related conditions expected to be incurred as normal aging processes of the eyes.  She added that bilateral pterygium was not incurred while on active duty.  She explained that pterygium is due to excessive sunlight exposure and there is no mention of pterygium in the relevant medical records.  


Conclusion 

The foregoing extensive record of examinations and opinions consistently provides clear and convincing evidence contrary to any claimed service connection of a disease or injury, the proof of which the Secretary may otherwise have deemed sufficient and resolved in the Veteran's favor.  See 38 U.S.C.A. § 1154 (b).  More particularly, there is a lack of evidence in the record to establish an injury, disease or event in service related to the Veteran's right-eye disability generally or to support a claim of a shell fragment injury in particular.  Without an in-service incurrence of a disease or injury, there can be no direct relationship of service to the Veteran's current right-eye disability and, therefore, the Veteran cannot establish service connection.

Similarly, there is no consistent evidence of symptomatology initially exhibited in service and continued into the Veteran's post-service years.  No relevant condition was noted during service, other than the injuries discussed above, which the examiners have concluded are unrelated to the Veteran's current eye disabilities.  Moreover, there is no lay evidence in the record which sufficiently addresses these deficiencies.

In addition,  to the Veteran's lays statements, the Board has considered the Veteran's reports during examinations, as they appear throughout the record.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, he is not competent to diagnose or interpret accurately the origins or severity of his right-eye disability, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to the clinical findings, discussed at length above, when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or a relationship to service, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no findings and opinions in the record contrary to the findings and opinions of the November 2014 and September 2016 VA examiners.  They explained the reasons for their conclusions, based on accurate characterizations of the evidence and clinical findings after detailed examinations and their opinions are entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or other factors to establish service connection for the Veteran's right-eye disability. 

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a right-eye disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


